Case 3:19-cv-02074-G-BK Document 313 Filed 08/04/21           Page 1 of 2 PageID 16589



                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

NATIONAL RIFLE ASSOCIATION OF                )
AMERICA,                                     )
                                             )
      Plaintiff and Counter-Defendant,       )
                                             )
vs.                                          )
                                             )
ACKERMAN MCQUEEN, INC.,                      )             CIVIL ACTION NO.
                                             )
      Defendant and Counter-Plaintiff,       )             3:19-CV-2074-G
                                             )
and                                          )
                                             )
MERCURY GROUP, INC., HENRY                   )
MARTIN, WILLIAM WINKLER, and                 )
MELANIE MONTGOMERY,                          )
                                             )
      Defendants.                            )




                                        ORDER

      Before the court is the plaintiff’s unopposed motion for leave to

file under seal certain exhibits in opposition to defendants’ motion for partial

summary judgment (docket entry 306). The motion is GRANTED. Accordingly,

the plaintiff may file Exhibits 1, 6, 7, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 21, 22,

23, 24, 25, 26, 27, 28, 31, 33, 36, 37, 38, 39, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50,

51, 52, 53, 54, 55, 56, 57, 58, 59 UNDER SEAL.
Case 3:19-cv-02074-G-BK Document 313 Filed 08/04/21   Page 2 of 2 PageID 16590



      SO ORDERED.

August 4, 2021.


                                   ___________________________________
                                   A. JOE FISH
                                   Senior United States District Judge




                                    -2-
